Order filed, March 8, 2018.




                                     In The

                       Fourteenth Court of Appeals
                                 ____________

                              NO. 14-18-00143-CV
                                ____________

  IN RE THE COMMITMENT OF TIMOTHY WAYNE STONECIPHER,
                        Appellant

                                       V.

                                   , Appellee


                   On Appeal from the 178th District Court
                            Harris County, Texas
                       Trial Court Cause No. 608785Z


                                   ORDER

      The reporter’s record in this case was due January 16, 2018. See Tex. R.
App. P. 35.1. The court has not received a request to extend time for filing the
remailing portion of the record. The complete record has not been filed with the
court. Because the complete reporter’s record has not been filed timely, we issue
the following order.
      We order Gail Rolen, the court reporter, to file the remaining portions of the
record in this appeal within 10 days of the date of this order.

                                   PER CURIAM